Citation Nr: 1128935	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residual of orchidopexy for testicular torsion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left shoulder tendonitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1997 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, confirmed and continued the 10 percent evaluation in effect for residual of orchidopexy for testicular torsion, and a May 2009 rating decision of the RO that confirmed and continued the 20 percent evaluation in effect for left shoulder tendonitis.

The issue of entitlement to an increased rating for left shoulder tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected residuals of orchidopexy for testicular torsion are manifested by complaints of testicular pain and pinching; testicular atrophy and chronic epidymo-orchitis are not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residual of orchidopexy for testicular torsion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.115, Diagnostic Code 7525 (2010); 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, including evidence that his service-connected disability has gotten worse.  The August 2008 letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, this letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  The August 2008 letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, and private treatment reports.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently assigned a 10 percent rating for his service-connected residual of orchidopexy for testicular torsion analogously under Diagnostic Codes 7525-7804.  Diagnostic Code 7525 involves chronic epididymo-orchitis and Diagnostic Code 7804 involves superficial scars.  Where a Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous. 38 C.F.R. § 4.20.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in August 2008.

Under Diagnostic Code 7804, a 10 percent rating will be awarded upon evidence that a superficial scar is painful on examination.  No higher evaluation is provided pursuant to this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7804.

Diagnostic Code 7523 provides for a noncompensable rating for complete atrophy of one testis.  For complete atrophy of both testes, a 20 percent rating is assigned.  38 C.F.R. § 4.115b (2010).

Under Diagnostic Code 7525, epididymo-orchitis is rated as urinary tract infection.  A 10 percent evaluation may be assigned when the urinary tract infection requires long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times/year), and/or requiring continuous intensive management.  If there is poor renal function, the disability may instead be rated under the criteria for renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2010).

Turning to the evidence, the Veteran underwent a VA genitourinary examination in August 2008.  The examiner stated that the Veteran had a history of testicular torsion in 2003 and 2004 requiring surgical correction.  He continued to have testicular pain particularly when sitting and had been advised to use ice and medication.  He reported that his condition is now getting worse, as he had previously had a pinching sensation in the entire scrotum 40 percent of the time but at that time it occurred 80 percent of the time.  He reported that he had to go to the bathroom to massage the scrotum to help relieve the pain and massage was the only thing that helped.  He found this to be embarrassing.  The Veteran indicated he is employed as a corrections officer and said that he had to call another officer to relieve his post about 5 to 6 times per day so he could go to the bathroom to massage his scrotum to relieve the pain.

The Veteran said that following his second surgery on the left testis in October 2004 he developed the current pain in the scrotum.  He was not sure why the pain was worse but stated that he had to place a pillow between his legs to help with the pain.  He said that this was not new.  He indicated that wearing Jockey's helped somewhat with the pain and wearing boxers made the discomfort worse.  He had only been seen by private urologists who had recommended ice, Tylenol 3, and Motrin.  He said that he had stopped taking the Motrin and had not noticed any difference in the pain.  

The Veteran stated that at times he will have some discomfort during intercourse but indicated that it is not that bad.  He denied having recurrent urinary tract infections, renal dysfunction, renal colic or bladder stones, acute nephritis, hospitalization for urinary tract disease, and malignancy.  With regards to treatments, the Veteran denied having any catheterization, dilations, drainage procedures, or diet therapy.  He reported that his last ultrasound was at the VA in 2006.  He denied using any current medications, but said that prior medications included Motrin, Naproxen, and Tylenol 3.  

With regards to usual occupation, the Veteran is a corrections officer and has been in that position for 2 years.  He reported that he attempted to obtain positions in supply and security, but was unable to keep them due to a separate disability.  The examiner noted the effect of the residual of orchidopexy for testicular torsion on the Veteran's usual occupation and activities of daily living was having to leave his job post to massage his scrotum.  He denied the loss of use of a creative organ.  The Veteran reported no endocrine problems, infections, or vascular problems.  Vaginal penetration with ejaculation was possible.  He had good effectiveness in allowing intercourse.  The Veteran had no dialysis.

Upon physical examination, the penis had no deformity and there was no reported loss of erectile power.  The testicles were normal in size and consistency.  There was no atrophy, but the left testis was very sensitive to even light touch.  The examiner reported that the Veteran tried to push the examiner's hand away while performing the examination.  The epididymis/spermatic cord were very sensitive to examination manipulation.  There were good peripheral pulses.  The examiner noted that the impression of a February 2006 scrotal ultrasound was of no sonographic evidence of testicular torsion or epididymal orchitis.  Further, the ultrasound report indicated that the Veteran was found to have maximum tenderness during the examination over a focal area of peripheral capsular calcification with bright linear echogenicity within the peripheral left testicle that was most likely related to postoperative changes and possibility suture line calcification.  The examiner rendered a diagnosis of residual post operative left testicular pain as above.  There was mild functional impairment as reported by the Veteran and his subjective report of worsening pain.  

A December 2009 private treatment report reveals that the Veteran presented emergently for treatment.  He reported initially noting right-sided and subsequently left-sided scrotal pain that morning, which was quite severe approaching 10/10, but in the course of the afternoon had declined to 5/10.  He at no time noticed any swelling, nausea, or vomiting.  He denied any dysuria, urinary tract infection symptoms, or urethral discharge.  

Upon physical examination, the Veteran was no in acute distress.  The abdomen was soft and phallus and meatus were normal.  There was no urethral discharge.  Both testicles were symmetric.  There was absolutely no swelling or focal tenderness elicited.  The epididymis was normal bilaterally.  The impression was of bilateral orchalgia following fixation orchidopexy times 2.  The examining physician stated that the Veteran appeared to have some sort of chronic nerve entrapment secondary to his multiple scrotal surgeries.  The treatment plan included several medications.  

In support of his claim, the Veteran submitted a statement indicating that he had to leave work on the day he received private treatment in December 2009 due to testicle pain which was not relieved by massaging his testicles.  The Veteran has also indicated in written statements during the course of this appeal that his testicles cause discomfort and feel tender everyday.  He claims to experience a pinching feeling no matter what he does.  His treatments have included medication, a heating pad, and ice packs.  His condition causes him to have to wear larger pants and it causes him sleeping problems.  He sleeps with a pillow between his legs.  He also must massage his testicles every day to relieve the pain, including while at work.  The Veteran said that his testicles also hurt when having sex.  He indicated that at times he is unable to perform due to discomfort.  He wore a jock strap for a couple of days but stopped wearing it because it was uncomfortable.  The Veteran believes he should not have to live with this pain for the rest of his life and feels that the VA is not doing enough for his pain.

VA treatment records dated throughout the course of this appeal show that the Veteran has had ongoing complaints of testicular pain and had been advised to use ice and medication.  It was also suggested to the Veteran that a nerve block for significant pain could be considered with a pain specialist.

After a review of the record, the Board finds that a rating in excess of 10 percent for residual of orchidopexy for testicular torsion is not warranted.  In this regard, a 10 percent rating is the maximum evaluation assignable for painful scars under Diagnostic Code 78074.  

Further, the Board concludes that a rating in excess of 10 percent is not warranted under any other Diagnostic Code.  During the August 2008 VA examination, there was no atrophy of the testicles, and atrophy of the testicles has not been shown by the other evidence of record.  Thus, a 20 percent evaluation is not warranted under Diagnostic Code 7523.  While the left testis was very sensitive to even light touch and the epididymis/spermatic cord were very sensitive to examination manipulation, the testicles were found to be normal in size and consistency.  There is no evidence of chronic epidymo-orchitis infection or renal dysfunction to warrant a higher rating under Diagnostic Code 7525.  During the August 2008 VA examination, the Veteran specifically denied having had any recurrent urinary tract infections, renal dysfunction, drainage procedures, or hospitalization for urinary tract disease.  

The Board has also considered whether a higher rating could be assigned under Diagnostic Code 8630 analogous to neuritis of the ilio-inguinal nerve.  However, the maximum rating under that Diagnostic Code is 10 percent.  Moreover, the Veteran does not have paralysis of the ilio-inguinal nerve to warrant consideration of a separate rating.  Rather, the symptom associated with his residual of orchidopexy is pain, for which he is already being compensated analogous to a painful scar.  The Court has held that separate awards may be granted only when "none of the symptomatology for ... [each of the claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Accordingly, a separate rating under Diagnostic Code 8630 is not warranted.

Upon consideration of the evidence of record, including the Veteran's contentions and the medical evidence, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for residual of orchidopexy for testicular torsion.

Although the Board is sympathetic to the Veteran's contentions, to some extent, the Veteran appears to be raising an argument couched in equity in that he is contending that the benefits to which he is entitled do not adequately compensate him for the length of time he has and will continue to suffer due to the service-connected residual of orchidopexy for testicular torsion.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Veteran's disability is not listed in the Rating Schedule, but could be rated analogously to several different diagnostic codes.  His primary symptomatology is pain, which has been appropriately rated by analogy to Diagnostic Code 7804 or could instead be rated analogously to Diagnostic Code 8630 with the same evaluation resulting.  He does not currently have symptomatology consistent with epididymo-orchitis infection nor does he have atrophy of both testicles, both of which could result in a rating higher than what he currently receives.  Thus, his disability picture is contemplated by the rating schedule, which also provides for additional or more severe symptoms than currently shown by the evidence.  The assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

To the extent the Veteran's symptomatology could be construed as not being adequately addressed by the rating criteria, the Board notes that his condition has not resulted in frequent hospitalization during the course of the claim, nor has there been marked interference with employment.  While he reported having to take breaks during the work day to massage his testicles, he remains employed and the VA examiner noted that the Veteran's disability produced only mild functional impairment.  Accordingly, his disability picture is not exceptional or unusual such that the rating criteria are rendered impractical.  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 10 percent for residual of orchidopexy for testicular torsion is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased rating for left shoulder tendonitis.

The Veteran was afforded a VA joints examination to evaluate his service-connected left shoulder tendonitis on May 14, 2009.  The Board observes that the report of such examination contained in the claims file is incomplete, as the last page of the document appears to be missing.  In this regard, the last page of the examination with examination results (which is numbered Page 84 of the print-out) concludes with "He has severe functional limitations and".  The next page of the examination is blank and is numbered Page 86.  Thus, it appears the final page of the examination report containing information from the examiner is missing.  On remand, the complete report of the Veteran's May 2009 VA joints examination should be obtained and associated with the claims file.



Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file the complete report of the May 14, 2009 VA joints examination.  In addition, relevant treatment records from the VA Medical Center in West Haven, Connecticut and the Outpatient Clinic in New London, Connecticut dating since April 2010 should be obtained.

2.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


